Citation Nr: 1808340	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-25 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether Veteran is mentally competent to handle the disbursement of funds associated with the payment of VA benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in May 2015, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran lacks the mental capacity to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA disability benefit funds.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.353(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist are not applicable to competency determinations because an applicant for restoration of competency is not seeking benefits, but, rather, is seeking a decision regarding how his benefits will be distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  As such, the Board will proceed with consideration of the Veteran's appeal.

Standard for Competency

In the rating decision on appeal, the AOJ confirmed the determination that the Veteran was incompetent to manage his VA benefits.  The Veteran has disputed this finding.  During the course of this appeal, there have been several evaluations of the Veteran, including one in 2013 which found him to be competent.  However, because of the unique nature of the issue being appealed, the question is not whether the Veteran was competent at the time of the rating decision or even if he was competent at any point during the appeal, but whether the evidence shows him to be competent at the time of the Board's decision.  See 38 C.F.R. § 3.353(b)(3) (stating that VA is to consider all evidence, including evidence suggesting competency, to determine if the prior determination of incompetency should remain in effect).

When a VA beneficiary is unable to manage his or her financial affairs as a result of injury, disease, or age, VA will declare the beneficiary incompetent and either appoint a fiduciary or directly pay the beneficiary under VA supervision, in order to protect the beneficiary's financial interests.  38 C.F.R. § 13.100(a).  A finding of incompetency may be based on legal disability or mental incompetency.  38 C.F.R. §§ 3.353(a); 13.2(b)(1).  A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Facts and Analysis

The Board acknowledges that the Veteran has a history of having been deemed incompetent to handle his VA benefits, having had his competency to handle benefits restored, and subsequently being determined to be incompetent again.  
As noted above, the key consideration is whether the most current evidence supports the determination that the Veteran is incompetent to handle his own 
VA benefits.

The record shows that the Veteran is currently being treated as an inpatient in the nursing home administered by the VA in Biloxi Mississippi.  (See CAPRI, 11/20/2017, p. 74.)  He was admitted in February 2016 with a diagnosis of dementia.


The Veteran was provided with a VA examination in October 2017.  (See C&P Exam, 10/18/2017.)  The examiner diagnosed delusional disorder and stated that the Veteran was grandiose and was disoriented as to time and situation and was therefore unable to manage his funds in his own best interests.  The examiner noted that the Veteran had been hospitalized for psychiatric disabilities on multiple occasions back to 1998 and was currently in the psychiatric unit of the VA facility in Biloxi.  However, the Veteran denied having any mental health or physical health problems, was unaware he was in the psychiatric unit or on psychiatric medications, and stated that his leisure activities included jumping out of airplanes as recently as one year prior.  He had told his doctors that he owned Fortune 500 companies and was millionaire.  The examiner noted symptoms of suspiciousness, fattened affect, impaired judgment, impaired abstract thinking and persistent delusions.

After considering the most recent medical evidence of record, namely the 
VA examination in October 2017, the Board finds that the determination of incompetency is appropriate.  The Veteran is currently an inpatient receiving psychiatric care at a VA facility, but is unaware of this fact.  His clear disorientation as to his current situation is sufficient to establish that he is not competent to manage his VA benefits in his own best interest, as supported by the VA examiner's opinion.  

The Board acknowledges that, during the pendency of this appeal, the Veteran was deemed competent by a mental health provider in June 2011.  (See Medical Opinion, 05/15/2013.)  However, that opinion is now many years out of date and does not reflect the Veteran's current situation.  The Board finds that the determination of incompetency is supported by the totality of the evidence received since that time, including many hundreds of pages reflecting the Veteran's inpatient treatment in a VA mental facility.
  
The Board finds that the weight of evidence shows that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for restoration of competency is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


